DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/22/2021.
Claims 1-20 are pending.
Claims 1, 8, 14, and 15 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Regarding claims 1, 8, and 15, the claims recite the limitations “detecting a first current position of a user device belonging to a specific person… wherein the action request list and the ranked building systems list are based on prior use of the building systems only by the specific person,” or some variation thereof.  
	While the instant specification mentions a user device, there does not appear to be any mention of a “specific person” or that the use of the system is only by a specific person.  In other words, while there may be an intention that a device belongs to a specific person, the instant specification only provides support for a specific device providing identification. Certainly, more than one person could use the device, and the device would still be detected. Additionally, it is noted that the action requests list of the instant specification only seems to state that it includes action requests input from a user device, but there is no specific statement that it is only made up of a single user request. Moreover, the ranking is stated to be based on quantity of action requests received by the building systems, not that the ranking is based only on the requests made by a specific user. There is of course a circumstance where a system may be intended to be used by a single person, and the request list and ranking will naturally be only that specific user. However, such a circumstance is considered intended use, as all number of actions input by one person will naturally rank only for that specific person. For the purpose of examination, the limitations in question are being interpreted as a device related to a user being identified. 
Response to Arguments

Applicant’s arguments, filed 10/22/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0056629 to Baker et al., (hereinafter Baker), in view of Baker, and in further view of US Patent Publication No. 2017/0234562 to Ribbich et al., (hereinafter Ribbich)


Regarding claim 1, Baker teaches a method of controlling a building system (Control of building systems, such as lighting, windows, hvac, etc., see P2, P55-57, P20, 27-28, Baker), the method comprising: 
detecting a first current position of a user device (User device location determined, see P55, 58, 42, Baker) belonging to a specific person (A device is associated with a specific occupant (i.e. person), by way of a unique identification of the device, and thus the intention is that the device belongs to a specific occupant: “[0059]… the location of the mobile device 182 may be determined at 204 by the mobile device 182 receiving a beacon signal, the mobile device 182 transmitting a unique identifier of the beacon signal ( e.g., a beacon ID) to the system controller… [0036]… The mobile device 182 may be located on an occupant 180, for example, may be attached to the occupant's body or clothing or may be held by the occupant. The mobile device 182 may be characterized by a unique identifier (e.g., a serial number or address stored in memory) that uniquely identifies the mobile device 182 and thus the occupant 180. …”, see P59, P36, Baker. NOTE: the limitation of a device belonging to a specific person is being considered an intended use limitation that does not meaningfully limit any aspect of the claims, and would not be given patentable limiting weight, see MPEP 2103(I)C.); 
obtaining a building system list including building systems adjustable at the first current position (Location-dependent control elements, such as load control devices and control devices, are obtained, see P55-57, Baker); 
obtaining an action request list including action requests transmitted from the user device to the building system at the first current position (The system obtains and retains a list of selected items (and the number of times of the selections), wherein these are interpreted as an action requests, see P55-57, Baker); 
ranking the building systems on the building system list in response to the action request list (Order ranking of items, such as by having most commonly selected items higher, see P55-57, Baker); and 
transmitting a ranked building systems list to the user device, (Display ordered list on the mobile device, where list information is sent from system controller, see P55-58, Baker).
wherein the action request list and the ranked building systems list are based on prior use of the building systems only by the specific person ( An ordered list of building system items based on a list of different items selected and the number of times selected, meaning the selections are prior uses of the system: “[0057] … the mobile device 182 may determine the more commonly selected items for a respective location and may display the more commonly selected items in a more convenient location on the display ( e.g., higher in a displayed list, closer to the top of the displayed list, or closer to a side of the display for easier access for selection by the user) when the mobile device 182 is at or near (e.g., within a predefined distance of) the location. The mobile device 182 may store the number of times different items are selected…” Note: In view of the 112(a) rejections above, and for the purpose of examination, the Examiner interprets the limitation to be an intent use limitation of a single user, and therefore the use by a single person is not given patentable weight given that a system capable of determining and displaying a list of most commonly selected item would equally apply to one single user.).

Alternatively, Baker teaches location detection and lists functions being performed in either a user device or system controller and transmitted (see P58, Baker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the building system as described by Baker and incorporating functions being performed on either a system controller or a user device, as taught by Baker.  
One of ordinary skill in the art would have been motivated to do this modification in order to use one of a finite number of available processing devices that are capable of performing specified functions so as to carry out the desired functions (see P58, Baker). 

Although, it is evident that the system of Baker would equally apply to the intended use of only a specific user person, Ribbich from the same or similar field of home control systems, explicitly considers identifying specific users and providing specific information based on said specific user (A specific user is identified, including by the person’s device, and specific information relevant to that person that has been determined based on prior most used screen action is provided (i.e. listed): “[0275] User control device 100 may receive identifying information when detecting occupancy. In one embodiment, user control device 100 may use sensors 3020, in one embodiment, a plurality of cameras, to detect and identify separate users. …. [0276] User control device 100 may display different information based on the user detected. …. In some embodiments, user control device 100 may detect the user based on their identifiable personal device, and display a screen of her choice. For example, if a user prefers to see how long it will take to reach her settings, she can select that screen as the default screen when she is detected in the home. In another embodiment, user control device 100 may display the most used screen. For example, if the temperature screen is used the most out of all screens available, user control device 100 may display the temperature screen whenever occupancy is detected.”, see P275-276, Ribbich). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the building system as described by Baker and incorporating consideration of only a specific person, as taught by Ribbich.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more targeted and relevant information to a specific user by determining the specific user and the user’s relevant information, such as determining or inferring a most selected or preferred action so as to adapt a system to that preference (see P275-276, Ribbich). 

Regarding claim 2, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches receiving a user input from the user device at the current first position, wherein the user input selects an action request for a building system (Control of electrical loads located near mobile device where mobile device can display location dependent control elements that provide user input, such as a button, see P55, Baker); and adjusting the building system in response to the action request (Control element is for adjusting a system of a building, see P55-57, P2, P20, 27-28).


Regarding claim 3, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches detecting one or more current positions of a user device (Mobile device location determined, see P55-57, 58, 42, Baker); 
obtaining a building system list at each of the one or more current positions, the building system list including building systems adjustable at each of the one or more current positions (Location-dependent control elements are obtained depending on location, meaning that a current position will provide elements based on each location of a building, for example a conference room or a cubicle, see P55-57, Baker); 
receiving a user input from the user device at each of the one or more current positions, wherein the user input selects an action request for a building system (Control of electrical loads, where mobile device displays location dependent control elements that provide user input selections, see P55-57, Baker); 
and generating an action request list in response to the action request for each of the one or more current positions (Items selected is obtained (i.e action requests), meaning that the control selections made are tracked for locations,  see P55-57, Baker).


Regarding claim 4, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches the building systems on the building systems list are ranked in descending order of a quantity of action requests received by each building system on the building system list (List is ranked in descending order of most commonly used, and based on prior selections and the number of time of each selection (i.e. based on action requests and the quantity)), see 57, Baker).


Regarding claim 6, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches adjusting the building system in response to the action request for each of the one or more current positions (Items commonly selected (i.e action requests) for respective locations, where items selected are control elements, and thus for adjusting a building system, see P55-57, Baker).


Regarding claim 7, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches the first current position occurs at a time after each of the one or more current positions (A location-based control where a ranked list is displayed must occur after at least one location-based selection that establishes frequency of selections and common selections, see 57, Baker).

Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 20 is rejected on the same grounds as claim 6.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view Ribbich, and in further view of US Patent Publication No. 2011/0161878 to Stallings et al., (hereinafter Stallings)

Regarding claim 5, the combination of Baker and Ribbich teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Baker further teaches an action request received by a building system (The system obtains and retains a list of selected items (and the number of times of the selections), wherein these are interpreted as an action requests, see P55-57, Baker)
Baker does not explicitly teach items on an item list are ranked in descending order of a date that a request was last received by each item on the item list.

However, Stallings from the same or similar field of user devices and lists, teaches items on an item list are ranked in descending order of a date that a request was last received by each item on the item list (Application system items that providing control functions of a system are listed on an application system list in a ranked in reverse chronological order with an application access requested most recently is listed first (i.e. descending order), see P34, Stalling).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the building system as described by Baker and incorporating a reverse chronological order list, as taught by Stalling.  
One of ordinary skill in the art would have been motivated to do this modification in order to more conveniently provide a user a history of accessed functions in relation to each other and to have access to the most recent accessed function (see P34, Stalling). 
 
Claim 12 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117